Citation Nr: 1122728	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-41 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and K. F. of Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A hearing was held on February 17, 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Acting  Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.



FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was not found to have a back disorder during his official entrance examination, and thus, the presumption of soundness applies.

3.  The evidence does not show that a back disorder clearly and unmistakably existed prior to service and was not aggravated by service.

4.  The Veteran has been shown to have a back disorder that manifested during his military service, and he continued to have a chronic disorder thereafter.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a back disorder was incurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

 VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, in the decision below, the Board has granted the Veteran's claim for service connection for a back disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In this case, the Veteran's service treatment records show that he was provided an enlistment examination in April 1965.  He did report having a back injury two to three years earlier, but he did not report any current symptoms, and a clinical evaluation revealed no abnormalities of the spine.  The Veteran later sought treatment with complaints of low back pain in July 1966, October 1967, and March 1968, and he was diagnosed with a low back strain.  A March 1968 record documents a reported history of recurrent low back pain since civilian life, and during that same month, the Veteran was temporarily assigned to duty with limitations on standing and lifting and excused from physical training.  An April 1968 record shows that he subsequently indicated that his back felt much better.  During his January 1968 separation examination, the Veteran reported having a medical history of recurrent back pain, but a clinical evaluation revealed no abnormalities of the spine.

The Veteran's service personnel records show that he served as a wheel vehicle mechanic and later as a gas turbine generator repairman.  His DD Form 214 also lists his military occupational specialty as a power generator equipment repairman.  

Although the Veteran reported receiving private medical care for his back within a year of his discharge from service, the record reflects that no private medical records are available for review.  

A March 2007 VA examination report documents the Veteran's history of injuring his back two to three years prior to service, reinjuring it during service while working as a wheel vehicle mechanic and later as a generator repair person, and having periodic back pain since service with treatment beginning in 1972, including surgery in 1975.  After examining the Veteran, the examiner provided a diagnosis of degenerative arthritis of the lumbosacral spine.  The examiner noted that the Veteran's service duties consisted of repeated bending and lifting with several documented trips to the infirmary and stated that it is as likely as not that the Veteran's back pain was worsened by his activities in service.  

In July 2009, the RO requested a medical opinion based on a review of the records addressing whether the Veteran's preexisting back condition was permanently aggravated by his military service beyond the natural progression of the disorder.  In August 2009 correspondence, a VA physician stated that the Veteran has had a normal progression of his pre-service back injury and opined that his degenerative joint disease of the lumbosacral region was not aggravated by his in-service experiences beyond the normal progression .

During his February 2011 hearing, the Veteran testified that his back injury prior to service had healed and that he later began having back problems about a year into service after he was transferred to the generator section.  He also stated that he had had back problems since his military service.  In particular, he indicated that his back began worsening in 1969 and that he sought treatment in 1969 or 1970.  He further noted that he eventually underwent surgery in 1974.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a back disorder.  In this case, the presumption of soundness applies because the Veteran's enlistment examination found his spine to be normal.  The Veteran did report having a medical history of a prior back injury at the time of his enlistment examination.  In particular, he indicated that he had he injured his back two to three years earlier.  However, the Board notes that a history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  There is some evidence indicating that the Veteran may have had a preexisting disorder, including his own reported medical history of a back disorder at the time of his enlistment examination and a March 1968 service treatment record indicating that he had had recurrent low back pain since his civilian life.  Nevertheless, the Board finds that there is insufficient evidence establishing that a back disorder clearly and unmistakably existed prior to service.  In this regard, there is no objective evidence prior to service that shows he had a back disorder prior to service.  Moreover, despite his history of an injury, the Veteran did not report having any current symptoms at the time of his enlistment examination, and his spine was normal during a clinical evaluation.  The Veteran also testified at his January 2011 hearing that his back injury had healed prior to his enlistment.  Thus, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting back disorder. 

Further, even assuming for the sake of argument that there is clear and unmistakable evidence that a back disorder preexisted service, there is still not clear and unmistakable evidence showing that the disorder was not aggravated by service.  In fact, the March 2007 VA examiner opined that it is as likely as not that the Veteran's back pain was worsened by his activities in service.  Therefore, the presumption of soundness has not been rebutted, and the Board's analysis must turn to the issue of whether a current back disorder was incurred inservice. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

As previously noted, the Veteran complained of low back pain numerous times during service and was diagnosed with a low back strain.  He also testified that he continued to have problems following his period of service, and his brother submitted a lay statement in September 2008 indicating that the Veteran had back problems when he returned home from service.  There is no reason to doubt the credibility of these lay assertions regarding the continuity of symptomatology other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Indeed, there is evidence showing that he later underwent back surgery in 1974 or 1975, which would have been approximately six or seven years after his period service.  Moreover, there is no evidence of any intercurrent injury, and there are no medical opinions showing that the Veteran's back disorder was not incurred in service.  In fact, the VA examiners only rendered opinions regarding aggravation of a preexisting disorder, as they had not been aware that the presumption of soundness applied.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current back disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a back disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a back disorder is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


